Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 1/21/21 has been received. Claims 1 and 8 are amended. Claims 1 – 6 are pending the application. The specification amendment is noted and entered. The corrected drawings are noted and entered.
Response to Remarks
Applicant’s arguments filed on 1/21/21 with respect to claims 1 and 8 have been fully considered but are moot because the new grounds of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 does not show recitations pertaining to “center of the ski goggle”, Claim 2 does not show recitations pertaining to “upper end face of the side wall of the groove”, Claim 6 does not show recitations pertaining to “center of the first inner cavity” or the “inner wall” The recitations above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Further, if reference number 7 is a limiting device, it is unclear how reference number 16 is/are limiting protruding device(s) as shown in Fig. 5 and as described in the second from the last paragraph of the specification. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The specification also presents the limiting protruding device (16) as both singular and plural.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  “limiting protruding devices protruding towards the center of the first inner cavity” on the third page, 6th paragraph of the specification, and  “limiting protruding devices (16) protruding towards the center of the first inner cavity are respectively arranged on the inner walls” on the last page, 4th paragraph of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (new matter) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended Claim 6 recites the specific limitation “limiting devices” (7) that were not in the original claim. The original Claim 6 recited the specific limitation “limiting protruding devices (16) protruding towards the center of the inner first cavity” which is considered a different and separate item from “limiting devices.”
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the recitations “center of the ski goggle”, “positioned away”, “protrude away”, and “protrudes towards” are relative and unclear. Because the “center of the ski goggle” is not clearly identified in the figures or clearly described in the specification, the terms “positioned away”, “protrude away”, and “protrudes towards” can be interpreted to be up, down, right, left, east, north, or any direction, it is difficult to determine where the limiting devices protrude.
Claims 2-8 depend on claim 1 and are likewise rejected.
Claim 2 is indefinite because the recitation “upper end face” of the side wall of the groove is unclear. Because the “upper end face” of the side wall of the groove is not clearly identified in the figures or clearly described in the specification, the term “upper end face” can be any part on the groove thus making it difficult to determine where the “upper end face” is. 
Claim 6 is indefinite because the recitations “center of the first inner cavity” and “protruding towards” are relative and unclear. Because the “center of the first inner cavity” is not clearly identified in the figures or described in the specification it is difficult to determine where the limiting devices protrude. Because “protruding towards” can be interpreted to be up, down, right, left, east, north, or any direction, it is difficult to determine where the limiting devices protrude.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 7 – 8 are rejected as being unpatentable under 35 U.S.C. § 102(a)(1) as being anticipated by Wu (US20180289547A1).
Regarding Claim 1, Wu discloses a ski goggles convenient to replace (see Fig. 1 – 5) comprising:
a ski goggles body (ski goggle body: 2) having a groove (Annotated Wu Fig. 4) formed in the inner side (Annotated Wu Fig. 4) of the ski goggles body, wherein the groove (Annotated Wu Fig. 4) is provided with two or more through holes (assembling holes: 51), 
the mounting pad (nose bridge support: 1) is provided with columns (assembling columns (41), Annotated Wu Fig. 4) with the same number as the through holes (Annotated Wu Fig. 4),
 a limiting device (short hooks [para. 0027]), Annotated Wu Fig. 4) in limiting fit with the corresponding through hole is formed on each column (Annotated Wu Fig. 4), each limiting device is positioned on one side of the corresponding column and protrudes out of the side wall of the corresponding column (the assembling columns are column bodies (Annotated Wu Fig. 4) with column tips provided with short hooks (Annotated Wu Fig. 4), and each assembling hole is provided with clamping position therein (para. 0027), Annotated Wu Fig. 4)
wherein the limiting devices (Annotated Wu Fig. 4) positioned away from the nose part (Annotated Wu Fig. 4) protrude away from the center of the ski goggles body (Annotated Wu Fig. 4), and the limiting devices positioned on the nose part protrudes towards the center of the ski goggles body (Annotated Wu Fig. 4).

    PNG
    media_image1.png
    735
    1016
    media_image1.png
    Greyscale

Regarding Claim 2, Wu discloses all of the claimed limitations as discussed above in Claim 1.  Wu further discloses the upper end face of the side wall of the groove is in chamfering transition arrangement (Annotated Wu Fig. 4).
Regarding Claim 7, Wu discloses all of the claimed limitations as discussed above in Claim 1.  Wu further discloses a face sponge (sponge goggle frame: 3) is arranged on the mounting pad (nose bridge support: 1) and is bonded to the mounting pad (the nose bridge support is fixedly connected with the sponge goggle frame in an adhering manner or other manners [para. 0026], (Annotated Wu Fig. 4).
Regarding Claim 8, Wu discloses all of the claimed limitations as discussed above in Claim 1.  Wu further discloses a breathable through groove  (Annotated Wu Fig. 4) is formed in the outer wall of the ski goggles body (ski goggle body: 2, Annotated Wu Fig. 4).

Claim Rejections - 35 USC § 103
Claims 3 – 6 are rejected as being unpatentable under 35 U.S.C. § 102 as being obvious over Wu (US20180289547A1) in view of Chen (US8893314B2).
Regarding Claim 3, Wu teaches all of the limitations of claim 1 as discussed above. 
Wu further teaches a first inner cavity (Annotated Wu Fig. 4a) formed in the ski goggle body.

    PNG
    media_image2.png
    402
    868
    media_image2.png
    Greyscale

Wu is directed to ski goggles which are known in the art to have lenses inserted in the lens-shaped inner cavity as shown in Wu Fig. 1 and Annotated Fig. 4/4a. However, Wu is silent as to the cavity actually including a sealing ring and an anti-ultraviolet lens seated in the first cavity with the sealing ring placed between the cavity and lens as claimed.
Chen teaches utilizing a first inner cavity (Annotated Chen Fig. 13) in the ski goggle body to seat an anti-ultraviolet lens (outer lens: 24) followed by a sealing ring (gasket: 74) and goggle lens (inner lens: 26) as claimed. 
As such, one of ordinary skill in the art at the time of the invention would be motivated to add an anti-ultraviolet lens and sealing ring to the lens shaped cavity of Wu for the purposes of providing ultraviolet eye protection to the wearer (Col. 4. II. 35-45), thus enhancing the skiing experience.
Regarding Claim 4, Wu teaches all of the limitations of claim 1 as discussed above. 
Wu is silent as to the cavity actually including a second inner cavity between the first inner cavity and the groove of the ski goggles body with a filling sponge arranged and attached to the inner wall of the second inner cavity.
Chen teaches utilizing a second inner cavity (Annotated Chen Fig. 13) between the first inner cavity and the groove (outer member: 66) of the ski goggles body with a filling sponge (tracks: 80, 82) arranged and attached to the inner wall (Annotated Chen Fig. 13) of the second inner cavity.                                                                                                                                                                                                
As such, one of ordinary skill in the art at the time of the invention would be motivated to add a filing sponge to the second inner cavity between the first inner cavity and the groove of Wu for the purposes of snow less likely melting on the surface of the outer lens (Col. 4. II. 35-40), and preventing solid matter such as snow or debris from getting into the ski goggles.


    PNG
    media_image3.png
    630
    994
    media_image3.png
    Greyscale

Regarding Claim 5, Wu teaches all of the limitations of Claim 1 as discussed above. 
Wu teaches one notch at the nose on all three pieces of the ski goggle (Annotated Wu Fig. 4).
Chen teaches two or more notches are formed in the mounting pad at the position of the nose part (Annotated Chen Fig. 13).
It is noted that the notch of Wu and the notches of Chen are analogous art as they are both directed to the same field of endeavor, i.e. goggles. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu with several notches as taught by Chen for the ski goggle to be more form fitting for the nose.
Regarding Claim 6, Wu discloses all of the claimed limitations as discussed above in Claim 3. Wu further discloses limiting devices protruding towards the center of the first inner cavity (Annotated Wu Fig. 4) located on two sides of the nose part (Annotated Wu Fig. 4).
Chen teaches the nose part at the first inner cavity (Annotated Chen Fig. 13). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the limiting devices of Wu protruding towards the center of the first inner cavity located on two sides of the nose part to connect this portion of the goggle to the rest of the goggle. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the limiting devices of Wu to point, protrude towards, protrude away from, and/or be arranged in any direction since it has been held that a mere reversal and/or rearrangement of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04).
Conclusion
Prior art made of record and not relied up on is considered pertinent to applicant’s disclosure. Liu (CN 211506068 U) also has limiting devices pointing in the directions similar to the current application in Fig. 11. Parks (US 6094751) has a patented goggle with replaceable parts for easy and rapid substitution. Tabbachi (WO 2006010982 A1) invented an extremely easy detachable face sponge using hook and loop fasteners. Olney (US 6641263 B2) is oft cited when inventors want to overcome prior art with a removable sealing member. The clip structure is another know easy method of replacing a facial sponge. Tobia remains closest to applicant’s invention especially in light of “limiting device” arrangement is not a novel idea. The inventor even considered how to make ski goggles more user-friendly for a wearer’s gloved hand while out in the field. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATRINA CORLEY/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732